Citation Nr: 0314632	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  94- 09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to March 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision of the Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By this decision, the disability 
rating for schizophrenia was confirmed and continued at 10 
percent rating.  This rating was upheld by a July 1996 Board 
decision.  The veteran appealed that determination, and in 
response to the parties' joint motion, the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) in 
January 1998 vacated the Board's decision and remanded the 
case to the Board for reasons and bases for its denial of 
benefits and to afford the Board the opportunity to schedule 
a thorough and contemporaneous psychiatric examination.  
Furthermore, the Board was instructed to consider the change 
in the law pertaining to mental disorders, effective November 
7, 1996.   

In a September 1998 and July 2000, the Board remanded the 
case to the RO for additional development including the 
acquisition of a VA examination and other medical records.  
In a March 2003 decision, the Board confirmed and continued a 
10 percent rating for service-connected schizophrenia.  The 
Board in addition, assumed jurisdiction over the issue of 
entitlement to TDIU in March 2003 and remanded the issue to 
the RO for additional development.  In its current status, 
the case returns to the Board following completion of 
development made pursuant to its March 2003 remand.  


REMAND

The Board has reviewed the record and finds that the veteran 
was afforded a VA examination pursuant to the March 2003 
remand.  This examination was conducted in May 2003.  
However, the RO has not yet issued a Supplemental Statement 
of the Case (SSOC) reflecting consideration of that new 
evidence.  

In addition, in an informal hearing presentation, completed 
in March 2003, the veteran's representative requested 
consideration of the provision of 38 C.F.R. §§ 3.321 and 
4.16(b) in connection with the claim for TDIU.  The RO should 
conduct an initial review of these matters before the Board 
can complete its appellate review of the issue of entitlement 
to TDIU as these matters are inextricably intertwined with 
the question of entitlement to TDIU.  In view of the 
foregoing, this case is remanded to the RO for the following 
actions:

The RO should review the veteran's claim 
for TDIU with consideration of the 
additional evidence received since the 
March 2003 remand.  The RO should also 
develop and adjudicate issue of whether 
the veteran is entitled to TDIU on 
extraschedular grounds.  If the benefit 
sought on appeal is not granted, then the 
veteran and his representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence 
received since the March 2003 remand, and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  In particular, the SSOC should 
reflect consideration of the provisions 
of 38 C.F.R. §§ 3.321 and 4.16(b).  An 
appropriate period of time should be 
allowed for a response from the veteran 
or his representative.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




